USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 1/22/2020 _
-against-
GERALD VASQUEZ and IRVIN CASTILLO, 19 Cr. 391-1 (AT)

19 Cr. 391-3 (AT)
Defendants.

 

ORDER

 

ANALISA TORRES, District Judge:

The sentencing for Defendants Gerald Vaqsquez and Irvin Castillo scheduled for May 14,
2020, is hereby ADJOURNED to May 18, 2020, at 1:00 p.m.

SO ORDERED.

Dated: January 22, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge
